PER CURIAM.
The judgment in this case is in effect merely an adjudication that the city *1124of New York, being subjected to the demands of various claimants to the sum of $9,347.42 due upon a contract, be absolved from such demands by reason of the fact that it has paid said sum into court; the claimants being left at liberty to litigate their demands as against one another, upon due notice, and the determination of their respective claims to be noted at the foot of the judgment. Our decision affirming the Special Term order granting the preliminary injunction in this case (95 App. Div. 632, 88 N. Y. Supp. 1094) necessarily involved the conclusion that the city was entitled to this relief upon the facts then presented for the consideration of the court. No material difference in the facts is made to appear upon this appeal. It follows that the judgment should be affirmed.